Per Curiam :
This cause came on for hearing upon a motion by the plaintiff in error to reinstate the case upon the docket of this court and for leave to file a properly certified transcript of record in lieu of the defectively certified transcript heretofore filed. The cause being heretofore reached by the court in its regular order on the docket for final disposition, the court found upon inspection that there were two fatal and glaring defects in the certificate to the transcript, vis; The certificate failed to certify that the transcript contained a correct transcript of the record of the judgment in the cause; and, (2) it failed to certify that such transcript contained correct copies of such papers and proceedings in said cause as were directed to be included therein by the written demands of the said parties. For the reason that a transcript of record so defectively certified was tantamount to no transcript at all, the court upon reaching said cause dismissed the same for want of a properly certified transcript of the record upon which to decide it. The grounds advanced upon this motion for reinstatement show nothing but inadvertence and laches of counsel in not seeing to it that his record was at least formally certified before transmitting it here for filing, and for the reasons stated in the case of Akin et al. v. Morgan et al., decided here in October, 1905, 50 Fla. 173, 39 *267South. Rep. 534, the motion for reinstatement must he denied. As was stated in that case, as long ago as the case of Orman v. Barnard, 5 Fla. 528, this court has asserted it to be the duty of counsel for plaintiffs in error to see that the transcripts of the proceedings in the court below are properly made up and correctly certified by the clerk of the trial court before being filed here. This rule thus laid down so early in the history of this court has been constantly adhered to and frequently reiterated up to the present time. To inspect the certificate of the trial court clerk to a transcript of record for use in an appellate court, and to see that if conforms to the formula plainly laid down in the rules, would consume but a minute of the time of the busiest lawyer, and there is practically no excuse that will absolve counsel representing parties litigant before an appellate court from devoting at least that much attention to their causes pending before the court of last resort. Neglects of the kind present in this case may be, and frequently are, permitted to be amended before the cause is reached for final disposition and is finally disposed of, but such application comes too late after the cause is reached, and is finally disposed of. Other litigants before the court have rights in the matter, and it would be an injustice to them to devote the time of the court to which they are entitled to reinstatements and reconsiderations of cases that have had their full day in court. The motion to reinstate is hereby denied.
Shackleford, O. J., Taylor, Cockrell, Hocker and Whitfield, JJ., concur.
Parkhill, J., dissents.